 



EXHIBIT 10C

THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY
STATE SECURITIES ACT. THIS DEBENTURE MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED BY ARTICLE
FOUR HEREOF.

         
No.___
    $  

ROWAN COMPANIES, INC.
SERIES __ FLOATING RATE SUBORDINATED CONVERTIBLE DEBENTURE
DUE 200__

     ROWAN COMPANIES, INC, a Delaware corporation (the “Company”), for value
received, hereby promises to pay to            or permitted and registered
assigns, the principal sum of           and No/100 Dollars ($ ) on      , 200 ,
in such coin or currency of the United States of America as at the time of
payment is legal tender for the payment of public and private debts, and to pay
to the registered holder hereof as hereinafter provided interest in the amount
determined as provided in the following paragraph, in like coin or currency,
from the date hereof quarterly on each Interest Payment Date (as defined below),
until payment of such principal sum has been made. The interest so payable on
any Interest Payment Date will be paid to the person in whose name this
Debenture is registered at the close of business of the business day next
preceding such Interest Payment Date, except if and to the extent the Company
shall default in the payment of the interest due on such Interest Payment Date,
in which case such defaulted interest shall be paid to the person in whose name
this Debenture is registered at the close of business of the business day next
preceding the date of payment of such defaulted interest. The term “Interest
Payment Date” shall mean March 31, June 30, September 30 and December 31 of each
year unless such day is not a business day, in which case it shall mean the
immediately succeeding business day. The term “business day” shall mean any day
which is not a Saturday or a Sunday or which in the City of Houston or in the
City of New York is neither a legal holiday nor a day on which banking
institutions are authorized by law or regulation to close. The period beginning
on and including the date hereof and ending on and excluding the first Interest
Payment Date and each successive period beginning on and including an Interest
Payment Date and ending on and excluding the next succeeding Interest Payment
Date are each herein called an “Interest Period.” Payment of the principal and
interest on this Debenture will be made at the offices of the Company in
Houston, Texas or by wire transfer of Federal Funds to an account designated in
writing by the holder hereof at such commercial bank as may be designated by the
holder hereof upon thirty (30) days’ advance written notice given to the
Company.

     The interest rate (the “Interest Rate”) for the first Interest Period shall
be the per annum interest rate announced publicly by Citibank, N.A. in New York,
New York from time to time as its base rate (the “Base Rate”) as such Base Rate
is in effect on the date hereof, plus 1/2% per annum and thereafter the Interest
Rate for each subsequent Interest Period

 



--------------------------------------------------------------------------------



 



shall be the Base Rate as such Base Rate is in effect on the Second business day
prior to the first day of each such Interest Period, plus 1/2% per annum.

     The amount of interest payable on this Debenture for each Interest Period
is computed by multiplying the decimal equivalent of the applicable Interest
Rate for such Interest Period by the actual number of days in such Interest
Period, dividing by 360 and multiplying the resulting quotient by the principal
amount of this Debenture. Such product shall be rounded to the nearest cent
(half a cent being rounded upward).

ARTICLE ONE
ISSUANCE

     1.01 Issuance. This Debenture is one of a duly authorized issue of
Debentures of the Company designated as its “Series Floating Rate Subordinated
Convertible Debentures due 200 ” (the “Debentures”) and is issued pursuant to
the terms and provisions of the Rowan Companies, Inc. 1998 Convertible Debenture
Incentive Plan, as amended from time to time (the “Plan”). All of the Debentures
and the rights, limitations of rights, obligations, duties and immunities
thereunder of the Company and the holders of the Debentures are subject to the
terms and conditions hereof and of the Plan and each holder of this Debenture,
by accepting the same, agrees to and shall be bound by all such terms and
conditions. The words “holder” or “holders” as used in this Debenture mean the
registered holder or holders of this Debenture. In the event of a conflict
between the terms of this Debenture and the terms of the Plan, the terms of the
Plan shall govern. The issuance of this Debenture is governed by the provisions
of that certain Subscription Agreement dated of even dated herewith between the
Company and certain Purchasers (the “Subscription Agreement”).

ARTICLE TWO
DENOMINATIONS; REGISTERED HOLDER

     2.01 Denominations; Registered Holder. The Debentures are issuable only as
registered Debentures without coupons in denominations of $1,000 and any
integral multiple of $1,000. The Company and any paying agent may deem and treat
the registered holder hereof as the absolute owner of this Debenture (whether or
not there shall be a default in payment of principal or interest hereunder and
notwithstanding any notice of ownership or writing hereon made by anyone other
than the Company), for the purpose of receiving payment hereof or on account
hereof or interest hereon and for all other purposes, and neither the Company
nor any paying agent shall be affected by any notice to the contrary, other than
proper registration of an exchange or a transfer.

ARTICLE THREE
EXCHANGE

     3.01 Exchange. The Debentures may be exchanged for a like aggregate
principal amount of Debentures of other authorized denominations. Debentures to
be exchanged shall be surrendered at the principal office of the Company in
Houston, Texas, and the Company shall execute and deliver in exchange therefor
the Debentures which the Debentureholder making the exchange shall be entitled
to receive.

 



--------------------------------------------------------------------------------



 



ARTICLE FOUR
RESTRICTIONS ON TRANSFER

     4.01 Restrictions on Transfer. THE HOLDER HEREOF MAY NOT SELL, ASSIGN,
TRANSFER, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF THIS DEBENTURE EXCEPT BY
(I) WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR (ii) A PLEDGE OF THIS
DEBENTURE TO A LENDER AS SECURITY FOR LOANS TO PROVIDE ALL OR A PART OF THE
FINANCING TO PURCHASE THIS DEBENTURE. THIS DEBENTURE HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT. NO
TRANSFER OF THIS DEBENTURE (OR OF THE SERIES A PREFERRED STOCK INTO WHICH THIS
DEBENTURE MAY BE CONVERTIBLE OR OF THE COMMON STOCK INTO WHICH SUCH SERIES A
PREFERRED STOCK MAY BE CONVERTIBLE) SHALL BE PERMITTED UNTIL THE TRANSFEROR
SHALL HAVE COMPLIED WITH ALL RESTRICTIONS ON TRANSFER SET FORTH HEREIN AND SUCH
SECURITIES HAVE BEEN REGISTERED UNDER SUCH ACTS OR UNTIL THE COMPANY SHALL HAVE
RECEIVED A FAVORABLE OPINION FROM THE COMPANY’S LEGAL COUNSEL, OR FROM LEGAL
COUNSEL ACCEPTABLE TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER IS EXEMPT
FROM REGISTRATION UNDER SUCH ACT. If this Debenture shall be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of otherwise than in
accordance herewith, such sale, assignment, transfer, pledge, hypothecation or
other disposition shall be void, and the Company and any Debenture registrar
shall not register any such sale, assignment, transfer, pledge, hypothecation or
other disposition.

     Subject to the restrictions on transfer set forth herein, upon due
presentment for registration of transfer of any Debenture at the principal
office of the Company in Houston, Texas, the Company shall register and execute
and deliver in the name of the transferee or transferees a new Debenture or
Debentures for a like aggregate principal amount of authorized denominations.

     All Debentures presented or surrendered for exchange, registration of
transfer, redemption, conversion or payment shall (if so required by the
Company) be duly endorsed or accompanied by a written instrument of transfer in
form satisfactory to the Company duly executed by the holder thereof or his
attorney duly authorized in writing.

     No service charge shall be made for any exchange or registration of
transfer of Debentures, but the Company may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in relation
thereto.

     4.02 Pledges; Estates. The holder of this Debenture may pledge or
hypothecate such Debenture as security for loans to provide all or part of the
financing to purchase such Debenture, and shall provide the Company with advance
written notice thereof, all in accordance with Section 3.04 of the Plan. The
duly authorized representative of the estate of a deceased Debentureholder may
request that a Debenture held in such state be registered in the name of the
person or persons to whom such Debenture passed by will or the laws of intestate
succession; provided that such representative shall have supplied proof
satisfactory to the Company of his authority and of any other matters which the
Company may deem relevant. A person who has foreclosed on a pledge or
hypothecation of a Debenture made in compliance herewith may request that such

 



--------------------------------------------------------------------------------



 



Debenture be registered in the name of such person. The provisions of this
Section 4.02 shall be subject to the provisions of Section 4.01.

ARTICLE FIVE
REDEMPTION

     5.01 Redemption and Redemption Price. In its discretion, the Company may
redeem this Debenture (an “elective redemption”) in accordance with the
provisions of this Article and the first sentence of Section 3.5 of the Plan.
The Company shall redeem this Debenture as required pursuant to the second
sentence of Section 3.5 of the Plan. Any redemption by the Company of this
Debenture shall be at a redemption price equal to the face amount of this
Debenture, together with interest hereon to the date fixed for redemption (the
“redemption price”).

     5.02 Notice of Redemption. If the Company shall desire to effect an
elective redemption of this Debenture, it shall give at least five (5) days
prior written notice of such redemption to the holder of this Debenture. In the
case of a redemption pursuant to the second sentence of Section 3.5 of the Plan,
no notice of redemption need be given by the Company.

     Each notice of an elective redemption shall specify the date fixed for
redemption, shall state that the redemption price will be paid upon presentation
and surrender of this Debenture to the Company at its principal office in
Houston, Texas, shall state that on and after such date interest hereon shall
cease to accrue and shall state, if applicable, the conversion price, the date
on which the right to convert the Debenture will terminate and the place or
places where such Debenture may be surrendered for conversion. If the giving of
notice of an elective redemption shall have been completed as above provided,
this Debenture shall become due and payable on the date fixed for redemption at
the redemption price, and on and after such date fixed for redemption (unless
the Company shall default in the payment of this Debenture at the redemption
price) interest on this Debenture shall cease to accrue. In the case of
redemption other than an elective redemption, this Debenture shall become due
and payable on the next Interest Payment Date after termination of the
conversion privilege with respect to this Debenture, which next Interest Payment
Date shall be the “date fixed for redemption” with respect to such redemption.
On presentation and surrender of this Debenture to the Company at its principal
office in Houston, Texas, this Debenture shall be paid and redeemed by the
Company at the redemption price.

     If any Debenture called for redemption shall not be paid upon surrender
thereof for redemption, the principal thereof shall, until paid, bear interest
from the date fixed for redemption at the Interest Rate in effect from time to
time.

ARTICLE SIX
CONVERSION

     6.01 Conversion Privilege and Conversion Price. Subject to and upon
compliance with the provisions of this article and the Plan, at the option of
the holder hereof, the holder may convert portions of the Debenture into fully
paid and nonassessable shares of Series A Preferred Stock (the “Related Stock”)
of the Company, at a conversion price of $1,000 per share of Related Stock
according to this schedule: (i) after one year from the date of the

 



--------------------------------------------------------------------------------



 



Debenture but prior to the close of business on the Due Date (as defined in the
Plan) hereof, $         or any portion of the principal amount hereof which is
$1,000 or an integral multiple of $1,000 up to a maximum of $          ;
(ii) after two years from the date of the Debenture but prior to the close of
business on the Due Date, an additional $        or any portion of the principal
amount hereof which is $1,000 or an integral multiple of $1,000 up to a maximum
of $          ; (iii) after three years from the date of the Debenture but prior
to the close of business on the Due Date hereof, an additional $        or any
portion of the principal amount hereof which is $1,000 or an integral multiple
of $1,000 up to a maximum of $ ; and (iv) after four years from the date of the
Debenture but prior to the close of business on the Due Date hereof, an
additional $         or any portion of the principal amount hereof which is
$1,000 or an integral multiple of $1,000 up to a maximum of $         , provided
in all of the foregoing cases that the conversion privilege associated with this
Debenture has not terminated or become non-exercisable pursuant to the
provisions of this Debenture or Section 3.3 of the Plan. Notwithstanding the
foregoing, the ability of the Debenture to be converted shall cease with respect
to any portion of the Debenture that has been pledged to secure a loan while
pledged or in the event the pledge of such portion of the Debenture is
foreclosed on.

     Anything herein to the contrary notwithstanding, if at any time the Board
of Directors of the Company determines, in its discretion, that the listing,
registration or qualification upon any securities exchange or under any state or
federal law of Related Stock or of Common Stock into which such Related Stock is
convertible, or that the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
issue of such shares, (i) the Company will in good faith and at its own expense
endeavor to secure such listing, registration, qualification, consent or
approval as promptly as practicable, and (ii) the conversion privilege of this
Debenture may not be exercised in whole or in part until such listing,
registration, qualification, consent or approval shall have been effected or
obtained and the same shall have been free of any conditions not acceptable to
the Board of Directors. Suspension of the right to exercise the conversion
privilege shall not reduce any other rights under this Debenture. In case of any
such suspension of the conversion privilege, the Company shall promptly notify
the holder hereof of such suspension and the reason therefor. Upon termination
of any such suspension, the Company shall promptly notify the holder hereof of
such termination.

     6.02 Exercise of Conversion Privilege. In order to exercise the conversion
privilege with respect to this Debenture, the holder of this Debenture shall
surrender such Debenture, duly endorsed or assigned to the Company or in blank,
at the principal place of business of the Company in Houston, Texas, accompanied
by written notice to the Company at such office that the holder elects to
convert such Debenture or, if less than the entire principal amount hereof is to
be converted, the portion hereof to be converted. No partial conversion will be
permitted if, following conversion, the remaining principal amount of the
Debenture would be less than $1,000.

     This Debenture shall be deemed to have been converted immediately prior to
the close of business on the day of surrender of such Debenture for conversion
in accordance with the foregoing provisions, and at such time the rights of the
holder of this Debenture as a holder shall cease, and the person entitled to
receive the Related Stock issuable upon conversion shall be treated for all
purposes as the record holder of such Related Stock at such time. As promptly as
practicable on or after the conversion date, the Company shall

 



--------------------------------------------------------------------------------



 



issue and shall deliver at said office a certificate or certificates for the
number of full shares of Related Stock issuable upon conversion.

     Interest will accrue on this Debenture through the day immediately
preceding the date of conversion and will be paid to the holder of the Debenture
when his shares of Related Stock are delivered. The foregoing sentence shall
apply only to the converted portion of a Debenture converted in part only.

     If this Debenture is converted in part only, upon such conversion the
Company shall execute and deliver to the holder hereof, at the expense of the
Company, a new Debenture or Debentures of authorized denominations in aggregate
principal amount equal to the unconverted portion of the principal amount of
such Debenture.

     6.03 Company to Reserve Preferred Stock. The Company shall at all times
reserve and keep available, free from preemptive rights, out of its authorized
but unissued Related Stock, for the purpose of effecting the conversion of
Debentures, the full number of shares of Related Stock then issuable upon the
conversion of all outstanding Debentures. The Company covenants that all shares
of Related Stock which may be issued upon conversion of Debentures will upon
issue be fully paid and nonassessable.

     6.04 Notice of Certain Corporate Action. In case:

          (a) the Company shall declare a dividend (or any other distribution)
on its Related Stock or its Common Stock payable otherwise than in cash out of
its earned surplus; or

          (b) the Company shall authorize the granting to all holders of its
Related Stock or its Common Stock of rights or warrants to subscribe for or
purchase for periods ending within 180 days any shares of capital stock of any
class or of any other rights; or

          (c) of any capital reorganization, reclassification or
recapitalization of the Company (other than a subdivision or combination of its
outstanding shares of Common Stock), of any consolidation or merger to which the
Company is a party and for which approval of any stockholders of the Company is
required, or of any sale of all or substantially all of the assets of the
Company; or

          (d) of any voluntary or involuntary dissolution, liquidation or
winding up of the Company;

then the Company shall cause to be mailed to the holder of this Debenture at
least 20 days (or 10 days in any case specified in clause (a) or (b) above)
prior to the applicable Record Date or Effective Date, as defined herein, a
notice stating (I) the date or expected date on which a record is to be taken
for the purpose of such dividend, distribution or right (the “Record Date”), or,
if a record is not to be taken, the date as of which the holders of its Related
Stock or Common Stock, as the case may be, which are to be entitled to such
dividend, distribution or right are to be determined, or (ii) the date or
expected date on which

 



--------------------------------------------------------------------------------



 



such reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding up is to take place (the
“Effective Date”) and the date as of which it is expected that record holders of
Related Stock or Common Stock, as the case may be, shall be entitled to exchange
their shares of Related Stock or Common Stock for securities, cash or other
property deliverable upon such reorganization, reclassification,
recapitalization, consolidation, merger, transfer, dissolution, liquidation or
winding up. Failure to give notice or any defect therein shall not affect the
legality or validity of any such action requiring such notice, or the vote on
any such action.

     6.05 Provisions in Case of Consolidation, Merger or Sale of Assets. In case
of any consolidation of the Company with, or merger of the Company into, any
other corporation (other than a consolidation or merger in which the Company is
the continuing corporation and in which no change is made in the outstanding
Related Stock or Common Stock of the Company), or in case of any sale or
transfer of all or substantially all of the assets of the Company, the
corporation formed by such consolidation or the corporation resulting from such
merger or the person which shall have acquired such assets, as the case may be,
shall expressly assume the Company’s obligations under this Debenture, which
assumption shall provide that the holder of each Debenture then outstanding
shall have the right thereafter (until the expiration of the conversion right of
such Debenture) to convert such Debenture at the time or times originally set
forth in such Debenture into the kind and amount of shares of stock and other
securities and property receivable upon such consolidation, merger, sale or
transfer (I) if any shares of Related Stock were outstanding immediately prior
to such consolidation, merger, sale or transfer, by a holder of the number of
shares of Related Stock into which such Debenture might have been converted
immediately prior to such consolidation, merger, sale or transfer, or (ii) if no
shares of Related Stock were outstanding immediately prior to such
consolidation, merger, sale or transfer, by a holder of the number of shares of
Common Stock of the Company into which the Related Stock issuable upon
conversion of such Debenture might have been converted immediately prior to such
consolidation, merger, sale or transfer, in both cases had such Debenture been
convertible into Related Stock immediately prior to such consolidation, merger,
sale or transfer. Such express assumption shall also provide for adjustments
which, for events subsequent to the effective date of such assumption, shall be
as nearly equivalent as may be practicable to the adjustments provided for in
Section 4 of the Related Stock. The above provisions of this Section shall
similarly apply to successive consolidations, mergers, sales or transfers.

ARTICLE SEVEN
SUBORDINATION

     7.01 Agreement of Subordination. The Company covenants and agrees, and each
holder of this Debenture by his acceptance hereof likewise covenants and agrees,
that all Debentures shall be issued subject to the provisions of this Article;
and each person holding any Debenture, whether upon original issue or upon
transfer or assignment thereof, accepts and agrees to be bound by such
provisions.

     All Debentures issued pursuant to the Plan shall, to the extent and in the
manner hereinafter set forth, be subordinated and subject in right of payment to
the prior payment in full of all Senior Indebtedness.

 



--------------------------------------------------------------------------------



 



     As used herein, “Senior Indebtedness” means (i) any indebtedness or
guarantee of the Company for money borrowed (other than any debentures issued
pursuant to the Plan), whether or not evidenced by bonds, debentures, notes or
other written instruments, (ii) any deferred obligation or guarantee thereof of
the Company for the payment of the price of property or assets, and (iii) any
obligation of the Company, as lessee or guarantor, to pay rent under a lease of
real or personal property, which obligation, in the judgment of the independent
public accountants of the Company, is required to be capitalized on a balance
sheet of the lessee or guarantor in accordance with generally accepted
accounting principles; whether any such indebtedness, guarantee or obligation is
outstanding on the date of execution of this Debenture or thereafter created,
assumed or incurred, together with any amendments, renewals, extensions or
refundings of any such indebtedness, guarantee or obligation, unless in any
instrument or instruments evidencing or securing such indebtedness, guarantee or
obligation or pursuant to which the same is outstanding, or in any such
amendment, renewal, extension or refunding it is provided that such
indebtedness, guarantee or obligation is not superior in right of payment to
this Debenture. Senior Indebtedness shall not, however, include indebtedness
incurred in connection with the purchase of materials or services in the
ordinary course of business, indebtedness representing amounts recorded as
accounts payable on the books of the Company or indebtedness representing money
borrowed by the Company from a subsidiary.

     7.02 Payments to Holders of Debentures. No payment shall be made by the
Company on account of principal of or interest on the Debentures or on account
of the purchase or other acquisition of Debentures, if there shall have occurred
a default in any payment with respect to any Senior Indebtedness, or if there
shall have occurred an event of default with respect to any Senior Indebtedness
permitting the holders thereof to accelerate the maturity thereof, or if such
payment in respect of the Debentures would itself constitute such an event of
default, unless and until such default or event of default shall have been cured
or waived or shall have ceased to exist.

     Upon any acceleration of the principal of the Debentures or any payment by
the Company, or distribution of assets of the Company of any kind or character,
whether in cash, property or securities, to creditors upon any dissolution or
winding up or liquidation or reorganization of the Company, whether voluntary or
involuntary, or in bankruptcy, insolvency, receivership or other proceedings,
all amounts due or to become due upon all Senior Indebtedness shall first be
paid in full in money or money’s worth, or payment thereof provided for, before
any payment is made on account of the principal of or interest on the
Debentures; and upon any such dissolution or winding up or liquidation or
reorganization, any payment by the Company, or distribution of assets of the
Company of any kind or character, whether in cash, property or securities, to
which the holders of the Debentures would be entitled except for the provisions
of this Article, shall be paid by the Company or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other person making such payment or
distribution directly to the holders of Senior Indebtedness or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing any Senior Indebtedness
may have been issued, as their respective interests may appear, to the extent
necessary to pay all Senior Indebtedness in full in money or money’s worth,
after giving effect to any concurrent payment or distribution to or for the
holders of Senior Indebtedness, before any payment or distribution is made to
the holders of the Debentures.

 



--------------------------------------------------------------------------------



 



     If, notwithstanding the foregoing, any payment by or distribution of assets
of the Company of any kind or character, whether in cash, property or
securities, prohibited by the foregoing, shall be received by the holders of the
Debentures before all Senior Indebtedness is paid in full in money or money’s
worth, or provision is made for such payment, such payment or distribution shall
be paid over or delivered to the holders of Senior Indebtedness or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing any Senior Indebtedness
may have been issued, as their respective interests may appear, for application
to the payment of all Senior Indebtedness remaining unpaid to the extent
necessary to pay all Senior Indebtedness in full in money or money’s worth,
after giving effect to any concurrent payment or distribution to or for the
holders of such Senior Indebtedness (but subject to the power of a court of
competent jurisdiction to make other equitable provision, which shall have been
determined by such court to give effect to the rights conferred in this Article
upon the Senior Indebtedness and the holders thereof with respect to the
Debentures or the holders thereof, by a lawful plan of reorganization or
readjustment under applicable bankruptcy law).

     The consolidation of the Company with, or the merger of the Company into,
another corporation or the liquidation or dissolution of the Company following
the conveyance or transfer of its property as an entirety, or substantially as
an entirety, to another corporation upon the terms and conditions provided in
Article Ten shall not be deemed a dissolution, winding up, liquidation or
reorganization for the purposes of this Section if such other corporation shall,
as a part of such consolidation, merger, conveyance or transfer, comply with the
conditions stated in Article Ten.

     The holders of Senior Indebtedness may, at any time and from time to time,
without the consent of or notice to the holders of the Debentures, without
incurring responsibility to the holders of the Debentures and without impairing
or releasing the obligations of the holders of the Debentures thereunder to the
holders of Senior Indebtedness: (I) change the manner, place or terms of payment
or change or extend the time of payment of, or renew or alter, Senior
Indebtedness, or otherwise amend in any manner Senior Indebtedness or any
instrument evidencing the same or any agreement under which Senior Indebtedness
is outstanding; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing Senior Indebtedness; (iii) release any
person liable in any manner for the collection of Senior Indebtedness; and
(iv) exercise or refrain from exercising any rights against the Company and any
other person.

     7.03 Subrogation of Debentures. Subject to the payment in full of all
Senior Indebtedness, the holders of the Debentures shall be subrogated to the
rights of the holders of Senior Indebtedness to receive payments or
distributions of cash, property or securities of the Company applicable to the
Senior Indebtedness until the principal of and interest on the Debentures shall
be paid in full; and, for the purposes of such subrogation, no payments or
distributions to the holders of Senior Indebtedness of any cash, property or
securities to which the holders of the Debentures would be entitled except for
the provisions of this Article, and no payments over pursuant to the provisions
of this Article to the holders of Senior Indebtedness by holders of the
Debentures, shall, as between the Company, its creditors other than holders of
Senior Indebtedness, and the holders of the Debentures, be deemed to be a
payment by the Company to or on account of the Senior Indebtedness. It is
understood that the provisions of this Article are and are intended solely for
the purpose of defining the relative rights of the holders of the Debentures, on
the one hand, and the holders of Senior Indebtedness, on the other hand.

 



--------------------------------------------------------------------------------



 



     Nothing contained in this Article or elsewhere in the Plan or in this
Debenture is intended to or shall impair, as among the Company, its creditors
other than the holders of Senior Indebtedness, and the holders of the
Debentures, the obligation of the Company, which is absolute and unconditional,
to pay to the holders of the Debentures the principal of and interest on the
Debentures as and when the same shall become due and payable in accordance with
their terms, or is intended to or shall affect the relative rights of the
holders of the Debentures and creditors of the Company other than the holders of
Senior Indebtedness, nor shall anything herein or therein prevent the holder of
any Debenture from exercising all remedies otherwise permitted by applicable law
upon default hereunder, subject to the rights, if any, under this Article of the
holders of Senior Indebtedness in respect of cash, property or securities of the
Company received upon the exercise of any such remedy.

     Upon any payment or distribution of assets of the Company referred to in
this Article, the holders of the Debentures shall be entitled to rely upon any
order or decree made by any court of competent jurisdiction in which such
dissolution, winding up, liquidation or reorganization proceedings are pending,
or certificate of the receiver, trustee in bankruptcy, liquidating trustee,
agent or other person making such payment or distribution, delivered to the
holders of the Debentures, for the purpose of ascertaining the persons entitled
to participate in such distribution, the holders of Senior Indebtedness and
other indebtedness of the Company, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article.

     7.04 Authorization by Holders of Debentures. Each holder of a Debenture by
his acceptance thereof authorizes and directs the Company on his behalf to take
such action as may be necessary or appropriate to effectuate, as between the
holder of the Debenture and the holders of Senior Indebtedness, the
subordination provided in this Article and appoints the Company his
attorney-in-fact for any and all such purposes.

     7.05 Notices to Holders of Debentures and Senior Indebtedness Holders. The
Company shall give prompt written notice to the holders of the Debentures of any
fact known to the Company which would prohibit the making of any payment of
moneys to such holders in respect of the Debentures pursuant to the provision of
this Article.

     The Company agrees that if any default shall occur with respect to any
Senior Indebtedness, which default permits the holders of such Senior
Indebtedness to accelerate the maturity thereof, the Company will give prompt
notice in writing of such happening to all known holders of Senior Indebtedness
and shall certify to each such holder the names of the holders of all Debentures
issued pursuant to the Plan.

     7.06 No Impairment of Subordination. No right of any present or future
holder of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or by any act or failure to act, in good faith,
by any such holder, or by any noncompliance by the Company with the terms,
provisions and covenants hereof or of the Plan, regardless of any knowledge
thereof which any such holder may have or otherwise be charged with.

ARTICLE EIGHT
COVENANTS

 



--------------------------------------------------------------------------------



 



     8.01 Payment of Principal and Interest. The Company will duly and
punctually pay the principal of and interest on the Debentures in accordance
with the terms hereof.

     8.02. Money for Debenture Payments to Be Held in Trust. The Company will,
on or before each due date of the principal of or interest on any of the
Debentures, segregate and hold in trust for the benefit of the persons entitled
thereto a sum sufficient to pay the principal or interest so becoming due until
such sums shall be paid to such persons or otherwise disposed of as herein
provided.

     Any money then held by the Company in trust for the payment of the
principal of or interest on any Debenture and remaining unclaimed for three
years after such principal or interest has become due and payable shall be
discharged from such trust; and the holder of such Debenture shall thereafter,
as an unsecured general creditor, look only to the Company for payment thereof,
and all liability of the Company as trustee thereof, shall thereupon cease.

     8.03 Corporate Existence. Subject to Article Ten, the Company will do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence.

     8.04 Amendment of Preferred Stock. Subject to Article Ten, the Company
agrees (i) to take no action to alter or amend the terms of the Related Stock
prior to its issuance unless such alteration or amendment shall have been
approved in writing by the holders of not less than 66-2/3% of the aggregate
principal amount of the Debentures at the time outstanding, (ii) to take no
action to amend its charter in any way which would adversely affect the
conversion rights of the Related Stock unless such amendment shall have been
approved in writing by the holders of all shares of Related Stock at the time
outstanding and by the holders of all of the aggregate principal amount of the
Debentures at the time outstanding, and (iii) to issue the Related Stock only
upon conversion of the Debentures.

ARTICLE NINE
REMEDIES

     9.01 Events of Default. “Event of Default,” wherever used herein, means any
one of the following events (whatever the reason for such Event of Default and
whether it shall be occasioned by the provisions of Article Seven or be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):



  (1)   default in the payment of any interest upon any Debenture when it
becomes due and payable, and continuance of such default for a period of
30 days; or     (2)   default in the payment of the principal of any Debenture
when the same shall have become due and payable; or     (3)   default in the
performance, or breach, of any covenant or warranty of the Company contained

 



--------------------------------------------------------------------------------



 



herein (other than a covenant or warranty a default in the performance of which
or a breach of which is elsewhere in this Section specifically dealt with), and
continuance of such default or breach for a period of 60 days after there has
been given, by registered or certified mail, to the Company by the holders of at
least 10% in principal amount of the outstanding Debentures a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a “Notice of Default” thereunder; or



  (4)   an event of default as defined in any one or more mortgages, indentures
or instruments under which there may be issued or by which there may be secured
or evidenced any indebtedness for money borrowed by the Company, whether such
indebtedness now exists or shall hereafter be created, which event of default
shall have resulted in an amount of such indebtedness in an aggregate amount of
$30,000,000 or more becoming or being declared due and payable prior to the date
on which it would otherwise have become due and payable, without such
acceleration having been rescinded or annulled within a period of 30 days after
there shall have been given, by registered or certified mail, to the Company by
the holders of at least 10% in principal amount of the outstanding Debentures a
written notice specifying such default and requiring the Company to cause such
acceleration to be rescinded or annulled and stating that such notice is a
“Notice of Default” hereunder; or     (5)   the entry, without the consent of
the Company, by a court having jurisdiction in the premises, of an order for
relief with respect to the Company under the United States Bankruptcy Code, 11
U.S.C. §§ 101 et seq., or any successor statute thereto (the “Bankruptcy Code”)
or of a judgment, order or decree adjudging the Company a bankrupt or insolvent,
or entry of an order for relief for reorganization, arrangement, adjustment or
composition of or in respect of the Company under the Bankruptcy Code or
applicable state insolvency law and the continuance of any such judgment, order
or decree unstayed and in effect for a period of 90 consecutive days; or

 



--------------------------------------------------------------------------------



 



  (6)   the institution by the Company of proceedings for entry of an order for
relief with respect to the Company under the Bankruptcy Code or for an
adjudication of insolvency, or the consent by the Company to the institution of
bankruptcy or insolvency proceedings against it, or the filing by the Company of
a petition seeking, or the seeking or consenting to reorganization, arrangement,
composition or relief under the Bankruptcy Code or any applicable state law, or
the consenting by the Company to the filing of such petition or to the
appointment of a receiver, custodian, liquidation, assignee, trustee,
sequestrator or similar official (other than a custodian pursuant to 8 Delaware
Code §226 or any similar statute under other state laws) of the Company or of
substantially all of its property, or the making by the Company of a general
assignment for the Benefit of creditors as recognized under the Bankruptcy Code.

     9.02. Acceleration of Maturity; Rescission and Annulment. If an Event of
Default occurs and is continuing, then and in every such case the holders of not
less than 25% in principal amount of the outstanding Debentures may declare the
principal of all the Debentures to be due and payable immediately, by a notice
in writing to the Company, and upon any such declaration such principal shall
become immediately due and payable.

     At any time after such a declaration of acceleration has been made and
before a judgment or decree for payment of the money due has been obtained, the
holders of a majority in principal amount of the outstanding Debentures, by
written notice to the Company, may rescind and annul such declaration and its
consequences if

     (1) the Company has paid



  (A)   All overdue installments of interest on all Debentures,     (B)   the
principal of any Debentures which have become due otherwise than by such
declaration of acceleration and interest thereon at the rate then borne by the
Debentures, and     (C)   to the extent that payment of such interest is lawful,
interest upon overdue installments of interest at the rate then borne by the
Debentures.

and



  (2)   all Events of Default, other than the nonpayment of the principal of
Debentures which have become due solely by such declaration of acceleration,
have been cured or waived as provided in Section 9.06.

 



--------------------------------------------------------------------------------



 



     No such rescission shall affect any subsequent default or impair any right
consequent thereon.

     9.03 Restoration of Rights and Remedies. If any holder has instituted any
proceeding to enforce any right or remedy hereunder and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
such holder, then and in every such case, subject to any determination in such
proceeding, the Company and the holders shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the holders shall continue as though no such proceeding had been
instituted.

     9.04 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the holders is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

     9.05 Delay or Omission Not Waiver. No delay or omission of any holder of
any Debenture to exercise any right or remedy accruing upon any Event of Default
shall impair any such right or remedy or constitute a waiver of any such Event
of Default or an acquiescence therein. Every right and remedy given by this
Article or by law to the holders may be exercised from time to time, and as
often as may be deemed expedient, by the holders.

     9.06 Waiver of Past Defaults. The holders of not less than a majority in
principal amount of the outstanding Debentures may on behalf of the holders of
all the Debentures waive any past default hereunder and its consequences, except
a default in the payment of the principal of or interest on any Debenture.

     Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
hereof; but no such waiver shall extend to any subsequent or other default or
impair any right consequent thereon.

ARTICLE TEN
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

     10.01 Company May Consolidate, Etc., Only on Certain Terms. The Company
shall not consolidate with or merge into any other corporation or convey,
transfer or lease its properties and assets substantially as an entirety to any
person, unless:



  (1)   the corporation formed by such consolidation or into which the Company
is merged or the person

 



--------------------------------------------------------------------------------



 



which acquires by conveyance or transfer, or which leases, the properties and
assets of the Company substantially as an entirety shall be a corporation
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia and shall adopt the Plan and expressly
assume, by an assumption agreement, the due and punctual payment of the
principal of and interest on all the Debentures and performance of every
covenant herein on the part of the Company to be performed or observed and shall
have provided for conversion rights in accordance with Section 6.05; and



  (2)   immediately after giving effect to such transaction, no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have happened and be continuing.

     10.02 Successor Corporation Substituted. Upon any consolidation or merger
by the Company with or into any other corporation or any conveyance, transfer or
lease of the properties and assets of the Company substantially as an entirety
in accordance with Section 10.01, the successor corporation formed by such
consolidation or into which the Company is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Debenture with the
same effect as if such successor corporation had been named as the Company
herein, and thereafter, except in the case of a lease, the predecessor
corporation shall be relieved of all obligations and covenants hereunder.

ARTICLE ELEVEN
AMENDMENTS

     11.01 Without Consent of Holders. This Debenture may be amended by the
Company without the consent of the holder hereof:



  (1)   to evidence the succession of another corporation to the Company and the
assumption by any such successor of the covenants of the Company herein;    
(2)   to add to the covenants of the Company for the benefit of holders or to
surrender any right or power conferred herein upon the Company;     (3)   to
make provision with respect to the conversion rights of holders pursuant to the
requirements of Section 6.04;     (4)   to cure any ambiguity, to correct or
supplement any provision herein which may be inconsistent with

 



--------------------------------------------------------------------------------



 



any other provision herein, or to make any other provisions with respect to
matters or questions arising hereunder;



  (5)   to modify this Debenture to qualify the resulting instrument as an
indenture under the Trust Indenture Act of 1939, as amended, including but not
limited to the modification of this Debenture to make provisions for inclusion
and issuance of additional debentures, and for an indenture trustee, a
registrar, a paying agent, and such other matters as are normally included in an
indenture qualified under the Trust Indenture Act of 1939, as amended; or    
(6)   to reflect any amendment, suspension or termination of the Plan; provided,
in each case, that no such amendment may, without the consent of the holder
hereof, terminate this Debenture or adversely affect such holder’s rights under
this Debenture in any material respect.

     The Company shall promptly give written notice of any such amendment to the
holder hereof.

     11.02 Amendment or Waiver with Consent of Majority of Holders. With the
written consent of the Company and of the holder or holders of at least 51% in
aggregate principal amount of all outstanding Debentures, any covenant,
agreement or condition contained in the Debentures may be waived (either
generally or in a particular instance and either retroactively or
prospectively), or such holder or holders and the Company may from time to time
enter into agreements for the purpose of amending any covenant, agreement, or
condition in the Debentures or changing in any manner the rights of the holders
of the Debentures or of the Company; provided that



  (a)   no such amendment or waiver shall (I) change the fixed maturity of the
principal of the Debentures or change the rate or extend the time of payment of
interest thereon, or change the amount of principal thereof, or modify any of
the provisions of the Debentures with respect to the payment thereof without the
consent of the holder of each Debenture so affected, (ii) change the conversion
price at which Debentures can be converted into Related Stock of the Company
pursuant to Section 6.01 hereof, or (iii) reduce the percentage of holders of
Debentures required to approve any such amendment or effectuate any such waiver,
without the consent of the holders of all of the outstanding Debentures; and

 



--------------------------------------------------------------------------------



 



  (b)   no such waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon; and     (c)   no such amendment
or waiver may cause the Plan to fail to meet the requirements of Rule 16b-3
under the Securities Exchange Act of 1934, as amended, or any successor thereto
as then in effect.

     11.03 Binding Effect. Any waiver or amendment described in Sections 11.01
and 11.02 above shall apply equally to all the holders of the Debentures and
shall be binding upon them, upon each future holder of any Debenture and upon
the Company, whether or not such Debenture shall have been marked to indicate
such amendment or waiver, but any Debenture issued thereafter shall bear a
notation referring to any such amendment or continuing waiver.

ARTICLE TWELVE
MISCELLANEOUS

     12.01 Notices. Any notice, request, demand, authorization, direction,
consent, waiver or other document provided or permitted hereunder shall be
deemed to be made upon, given, furnished or filed if in writing and mailed,
first class postage prepaid:

     If to the Company, to:

Rowan Companies, Inc.

5450 Transco Tower Building
2800 Post Oak Boulevard
Houston, Texas 77056-6196
Attention: Office of the General Counsel

     If to the holder, at his address as it appears in the Company’s books and
records.

     The Company or any holder may change such address by giving written notice
of such change to the other as provided in this Section 12.01.

     12.02 Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

     12.03 Successors and Assigns. All covenants and agreements in this
Debenture by the Company shall bind its successors and assigns, whether so
expressed or not.

     12.04 Separability Clause. In case any provision in this Debenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

     12.05 Benefits of Debenture. Nothing in this Debenture, express or implied,
shall give to any person, other than the parties hereto and their successors
hereunder, and the

 



--------------------------------------------------------------------------------



 



holders of Senior Indebtedness, any benefit or any legal or equitable right,
remedy or claim hereunder.

     12.06 Governing Law. This Debenture shall be governed by and construed in
accordance with the laws of the State of Texas. The courts in Harris County,
Texas shall be the exclusive venue for any dispute regarding the Plan, the
Debenture or the Subscription Agreement.

     12.07 Legal Holidays. In any case where any Interest Payment Date, other
payment date or the last date on which a holder has the right to convert his
Debenture shall not be a business day, then (notwithstanding any other provision
of this Debenture) payment of interest or principal or conversion of this
Debenture need not be made on such date, but may be made on the next succeeding
business day with the same force and effect as if made on the Interest Payment
Date, other payment date or on such last day for conversion, provided that no
interest shall accrue for the period from and after such Interest Payment Date,
or other payment date, as the case may be.

     12.08 Recourse. No recourse shall be had for the payment of the principal
of or the interest on this Debenture, or for any claim based hereon, or
otherwise in respect hereof, or based on or in respect of the Plan or the
Subscription Agreement or any instrument amendatory thereto, against any
incorporator, stockholder, officer or director, as such, past, present or
future, of the Company or of any predecessor or successor corporation, either
directly or through the Company or otherwise, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise, all such liability being, by the acceptance hereof and as
part of the consideration for the issue hereof, expressly waived and released by
every holder or owner hereof.

     12.09 Mutilated, Destroyed, Lost and Stolen Debentures. If any mutilated
Debenture is surrendered to the Company, the Company shall execute and deliver
in exchange therefor a new Debenture of like tenor and principal amount and
bearing a number not contemporaneously outstanding.

     If there shall be delivered to the Company (I) evidence to its satisfaction
of the destruction, loss or theft of any Debenture and (ii) such security or
indemnity as may be required by it to save it and any agent harmless, then, in
the absence of notice to the Company that such Debenture has been acquired by a
bona fide purchaser, the Company shall execute and deliver, in lieu of any such
destroyed, lost or stolen Debenture, a new Debenture of like tenor and principal
amount and bearing a number not contemporaneously outstanding.

     In case any such mutilated, destroyed, lost or stolen Debenture has become
or is about to become due and payable, the Company in its discretion may,
instead of issuing a new Debenture, pay such Debenture.

     Upon the issuance of any new Debenture under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses connected
therewith.

     Every new Debenture issued pursuant to this Section in lieu of any
destroyed, lost or stolen Debenture shall constitute an original additional
contractual obligation of the

 



--------------------------------------------------------------------------------



 



Company, whether or not the destroyed, lost or stolen Debenture shall be at any
time enforceable by anyone.

     The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Debentures.

     Interest Rate Limitation. Each provision in this Debenture is expressly
limited so that in no event whatsoever shall the amount paid or otherwise agreed
to be paid by the Company for the use, forbearance or detention of the money to
be loaned under this Debenture exceed that amount of money which would cause the
effective rate of interest to exceed the highest lawful rate of interest that
may be charged under applicable law (the “Highest Lawful Rate”), and all amounts
owed under this Debenture shall be held to be subject to reduction to the effect
that such amounts so paid or agreed to be paid which are for the use,
forbearance or detention of money under this Debenture shall in no event exceed
an amount of money which would cause the effective rate of interest to exceed
the Highest Lawful Rate. Notwithstanding any provision in this Debenture to the
contrary, if the maturity of this Debenture is accelerated for any reason or in
the event of prepayment of all or any portion of the obligations owing in
respect hereof by the Company, earned interest on such obligations of the
Company may never exceed the maximum amount permitted by applicable law, and any
unearned interest otherwise payable under this Debenture that is in excess of
the maximum amount permitted by applicable law shall be cancelled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the principal of this Debenture or, if the principal of
this Debenture has been paid in full, refunded to the Company. In determining
whether or not the interest paid or payable under any specific contingency
exceeds the Highest Lawful Rate, the Company and the holder hereof shall, to the
maximum extent permitted by applicable law, amortize, prorate, allocate and
spread, in equal parts during the period of the actual term of this Debenture,
all interest at any time contracted for, charged or received in connection with
this Debenture.

     IN WITNESS WHEREOF, ROWAN COMPANIES, INC. has caused this Debenture to be
executed in its name by its hereunto duly authorized President or Vice President
and its corporate seal to be affixed hereunto, and to be attested by its
hereunto duly authorized Secretary or Assistant Secretary.

Dated:     , 200

                      ROWAN COMPANIES, INC.

      By:    
(SEAL)
          Senior Vice President
 
           
ATTEST:
           
 
           
 
           
Secretary
           

 